939 So.2d 102 (2006)
PAULINO GARCIA, Appellant,
v.
STATE OF FLORIDA, Appellee.
Case No. 2D05-3073.
District Court of Appeal of Florida, Second District.
Opinion filed September 27, 2006.
Glenn Anderson, Winter Haven, for Appellant.
Charles J. Crist, Jr., Attorney General, Tallahassee, and Deborah Fraim Hogge, Assistant Attorney General, Tampa, for Appellee.
PER CURIAM.
Affirmed. See Harley v. State, 924 So. 2d 831 (Fla. 2d DCA 2005).
WHATLEY, CASANUEVA, and WALLACE, JJ., Concur.
NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING MOTION AND, IF FILED, DETERMINED.